Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Claims 1-20 are currently pending. 
2. Effective Filing Date 11/5/2019
Claim Interpretation - 35 USC § 101
The present claims are not subject to a 35 U.S.C. 101 rejection because they do not fall under one of the enumerated groupings of mathematical concepts, certain methods of organizing human activity, or mental processes. The claims are directed towards anonymizing clinically data by processing image representation data. This cannot be said to be a mathematical concept, nor is it fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It would also be unreasonable to state that this can be performed in the human mind, as it goes beyond an observation, evaluation, judgement, or opinion.
	Please note though that while the Examiner is interpreting claims 1 and 8 as being performed on a computer in accordance with Fig. 2 and paragraphs 24-25 of the Specification, there is no computer actually recited. The Examiner has provided a 35 U.S.C. 112 rejection below to address this. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, while it is clear from Figs. 2 and Paragraphs 24-25 of the Specification that the claims are run on a computer, no processor is actually recited in either of these claims. It is not clear then, from the claims, how the method is being run. 
Further, claims 1, 8, and 16, and dependent claims use terms such as “relevant”, “key”, and “substantially”, each of which are terms of degree. It is not known what the metes and bounds of these terms are. As such, any point will be determined key or relevant, and substantially can mean any amount. 
Claim Objections
Claim 15 is objected to because of the following informalities: created should be created.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, 16-20 are rejected under 35 U.S.C. 102(a1) and 102(a2) as being anticipated by Nokia (EP3451209A1), hereinafter “Nokia.”
Regarding claim 1, Nokia discloses a method of anonymizing clinical data (Abstract discloses that Nokia is directed towards an apparatus comprising at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: train, using a set of training images a generative model network and a discriminator model network to generate a generic image of anonymizing an input image whilst maintaining unprocessed a condition and/or feature; and infer from the input image using the generative model network an output anonymized image), comprising: 
receiving representation data corresponding to a body part, the representation data comprising a clinically relevant region and an anonymization region (Paragraphs 2 and 3 disclose that the image is representation data of a body parts including faces and body parts anonymized to prevent the image from being associated with a specific person. P57 and P58 further disclose that the image is of a person and the apparatus is trained on a region identifier using a network by using input photographs. A specific example is P35 which shows that there is a part of the face, such as a mouth or nose that are not anonymized, so this is the clinically relevant region, and the eyes are anonymized, thus making it the anonymization region); 
extracting, from the representation data, clinical representation data corresponding to the clinically relevant region of the representation data (A specific example is P35 which shows that there is a part of the face, such as a mouth or nose that are not anonymized, so this is the clinically relevant region, and the eyes are anonymized, thus making it the anonymization region); 
generating artificial representation data corresponding to the anonymization region of the representation (See above and Fig. 6); 
creating, based at least on the clinical representation data and the artificial representation data, anonymized representation data that substantially preservers the clinically relevant region (See P35 and Fig. 6).   
Regarding claims 2, 4, 5, and 6 (Fig. 6 clearly shows a photo-realistic image that is two-dimensional and has both the anonymized and non-anonymized regions). 
Regarding claim 7, Nokia disclose the method of claim 1 wherein creating, based at least on the clinical representation data and the artificial representation data, anonymized representation data that substantially preserves the clinically relevant region, comprises combining the clinically relevant region with the anonymized representation data (See Fig. 6 and P35). 
Regarding claim 8, Nokia discloses a method of anonymizing clinical data ((Abstract discloses that Nokia is directed towards an apparatus comprising at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: train, using a set of training images a generative model network and a discriminator model network to generate a generic image of anonymizing an input image whilst maintaining unprocessed a condition and/or feature; and infer from the input image using the generative model network an output anonymized image), comprising:  
receiving representation data corresponding to a body part, the representation data comprising a clinically relevant region and an anonymization region (Paragraphs 2 and 3 disclose that the image is representation data of a body parts including faces and body parts anonymized to prevent the image from being associated with a specific person. P57 and P58 further disclose that the image is of a person and the apparatus is trained on a region identifier using a network by using input photographs. A specific example is P35 which shows that there is a part of the face, such as a mouth or nose that are not anonymized, so this is the clinically relevant region, and the eyes are anonymized, thus making it the anonymization region); 
extracting, from the representation data, clinical representation data corresponding to the clinically relevant region of the representation data (A specific example is P35 which shows that there is a part of the face, such as a mouth or nose that are not anonymized, so this is the clinically relevant region, and the eyes are anonymized, thus making it the anonymization region) by:
 determining key points of the body part from the representation data; identifying key points corresponding to the clinically relevant region; and selecting sub-representation data from the representation data based on the identified key points (the key points on the facial area include the boundaries of that area – such as the nose, as clearly shown in Fig. 6); 
generating artificial representation data corresponding to the anonymization region of the representation (See above and Fig. 6); 
creating, based at least on the clinical representation data and the artificial representation data, anonymized representation data that substantially preservers the clinically relevant region (See P35 and Fig. 6).   


Regarding claims 9-12, Nokia discloses creating a structure representation with key points of a face, based on shape, where the anonymized blur is a polygon (See, again, Fig. 6 and P35). 
Regarding claim 16, this claim is a mirror claim of claim 1, except with a generative adversarial network. At leastP12 and P16 disclose that the network is a generative model.  
Regarding claims 17-19, Nokia discloses wherein the clinically relevant region comprises the mouth opening (Again, this is discussed in P35 and Fig.6) and the anonymized representation data is a mask and is based on key points and clinically relevant data (See again Fig. 6). 
Regarding claim 20, Nokia discloses masking various body parts, as discussed in the rejection to the independent claim. This is a multi-channel mask in accordance with P207 and P208 of the Specification defining multi-channel mask as one of a mouth opening mask or nose mask. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of GaussianBlur, https://computergraphics.stackexchange.com/questions/39/how-is-gaussian-blur-implemented, 2015. Hereinafter “GaussianBlur.” 
	Regarding claims 3, 13, and 14, while Nokia disclose the phot-realistic image of claim 2, and outputs an image that is the anonymization region, it does not specifically state that this region is a color image. However, GaussianBlur clearly shows that one way to blur an image in real time on graphics is by using a GaussianBlur, and the first two answers show the image is color.
	Therefore, it would have been obvious to someone of ordinary skill in the art prior to the effective filing date of the claimed invention to produce both a color and black and white photograph using common, generic photography technology such as Gaussian Blur for the purposes of seeing a clearer, more life-like image. 
Prior Art Cited but not Relied On
1. General Electric, EP3282379A1, 2017 directed to a method and apparatus for archiving anonymized volumetric data from medical image visualization software. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687